IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                         Assigned on Briefs December 2, 2014

          STATE OF TENNESSEE v. ELKE BABETTE PASTER

                   Appeal from the Circuit Court for Fayette County
                      No. 13-CV-87 J. Weber McCraw, Judge


               No. W2014-00606-CCA-R3-CD - Filed January 28, 2015


The Defendant, Elke Babette Paster, was charged with multiple Tennessee Code Annotated
traffic offenses. These charges were initially set for adjudication in Somerville City Court
but were later transferred to Fayette County General Sessions Court, where that court found
the Defendant guilty of speeding. Upon her appeal to the Fayette County Circuit Court from
the General Sessions Court’s judgment, the Circuit Court granted the Defendant’s motion to
dismiss, declaring the General Sessions Court order void and reinstating the City Court’s
adjudication of her charges. She now appeals challenging the jurisdiction of the City Court,
the authority of that court to transfer the case to the General Sessions Court, and the Circuit
Court’s reinstatement of the City Court’s adjudication. Following our review, we reverse the
order of the Circuit Court dismissing the case and remand to that court for further
proceedings consistent with this opinion.

        Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                             Reversed; Case Remanded

D. K ELLY T HOMAS, JR., J., delivered the opinion of the court, in which J AMES C URWOOD
W ITT, J R., and R OGER A. P AGE, JJ., joined.

Elke Babette Paster, Bethel Springs, Tennessee, pro se.

Robert E. Cooper, Jr., Attorney General and Reporter; and Rachel E. Willis, Senior Counsel,
for the appellee, State of Tennessee.

                                     OPINION
                               FACTUAL BACKGROUND

     On July 15, 2013, the Defendant was cited for three separate traffic violations in
Somerville, Fayette County, Tennessee: speeding in violation of Tennessee Code Annotated
section 55-8-152; failure to change the address on her license in violation of Tennessee Code
Annotated section 55-50-333; and failure to comply with the financial responsibility
requirements of Tennessee Code Annotated section 55-12-139. These charges were set for
disposition in Somerville City Court on November 5, 2013. On that day, the disposition box
of guilty on the Somerville Police Multiple Offense Citation was checked for all three
charges. However, despite the notation of disposition, the citation form also reflected a
notation transferring the case from Somerville City Court to Fayette County General Sessions
Court: “11/5/13 - Transferred from Somerville Traffic Court to Fayette County General
Sessions Court.” Thereafter, the General Sessions Court entered an order on November 7,
2013, finding the Defendant guilty of speeding and dismissed the other charges. According
to this order, the case was transferred because the Defendant’s husband “was arrested during
city court for disorderly conduct.”

        Subsequent to the General Sessions Court’s adjudication, the Defendant appealed to
the Fayette County Circuit Court. In the Circuit Court, the Defendant moved to have the case
dismissed because of lack of jurisdiction, official misconduct, and ex parte communications
in the City Court and because the case was improperly transferred to the General Sessions
Court “ignoring due process.” However, that motion was denied, and the case was set for
trial.1

       On the date of the scheduled trial, March 24, 2014, the Circuit Court reconsidered the
Defendant’s motion to dismiss “[u]pon review of the entire matter”2 and declared that the
order of the General Sessions Court was void because the “General Sessions Court did not
have authority to adjudicate the traffic citations. . . . The City Court of the Town of
Somerville had jurisdiction to adjudicate the traffic offenses and did so on November 5,
2013.” In addition to reinstating the order from the City Court, the Circuit Court granted the
Defendant additional time to file an appeal from the City Court’s decision in order to avoid
any injustice resulting from the General Sessions Court’s intervention.

       From this action, the Defendant now appeals challenging the jurisdiction of the City
Court, the authority of that court to transfer the case to the General Sessions Court, and the
Circuit Court’s reinstatement of the City Court’s adjudication. The State contends that the


1
  It appears that the Defendant was “heard in open court” on this date. However, the Defendant was charged
with only misdemeanor offenses, and there is no proof that a court reporter was present. See State v. Jason
Peter Meeks, No. M2011-01134-CCA-R3-CD, 2012 WL 3085563, at *1-3 (Tenn. Crim. App. July 31, 2012)
(holding that a defendant charged with only misdemeanor offenses has no right to a verbatim transcript of
the proceedings).
2
  It is not apparent from the record whether any additional argument took place before the Circuit Court’s
dismissal. The Defendant states that she was “not allowed to address the Circuit Court.”

                                                   -2-
Circuit Court properly vacated the judgment of the General Sessions Court and remanded the
case to the City Court for the Defendant to perfect her appeal. However, we disagree with
all parties.

        While ordinarily the jurisdiction of municipal courts is limited to cases involving
violations of municipal ordinances, it may be extended by the General Assembly to include
other cases arising under Tennessee law. See, e.g., City of Chattanooga v. Davis, 54 S.W.3d
248, 276-77 (Tenn. 2001); Hill v. State ex rel. Phillips, 392 S.W.2d 950, 952 (Tenn. 1965);
Moore v. State, 19 S.W.2d 233, 233 (Tenn. 1929). Accordingly, the General Assembly has
provided that certain municipal courts have original jurisdiction of Tennessee criminal
offenses. See Tenn. Code Ann. § 40-1-107 (providing that “[o]riginal jurisdiction of
criminal actions is committed to the . . . city judges of certain towns and cities”). Those
municipal courts that exercise jurisdiction over criminal offenses are usually accorded
concurrent jurisdiction with general sessions courts for offenses committed within the city
limits. See, e.g., City of White House v. Whitley, 979 S.W.2d 262, 263 (Tenn. 1998) (noting
authority of White House Municipal Court “to exercise jurisdiction concurrent with courts
of general sessions in all cases involving the violation of the criminal law of the State within
the corporate limits of the city”); State v. Jeremy White, No. W2001-02580-CCA-R9-CD,
2002 WL 31259496, at *1 (Tenn. Crim. App. Sept. 25, 2002) (noting that Collierville
Municipal Court was vested with concurrent jurisdiction and authority with court of general
sessions). Because the Defendant’s multiple Tennessee Code violations were initially set to
be adjudicated in Somerville City Court, the record clearly indicates that Somerville City
Court is such a court having concurrent jurisdiction with Fayette County General Sessions
Court over Tennessee Code Annotated traffic offenses committed inside the city limits of
Somerville.

       The General Sessions Court’s order stated that the case was transferred from City
Court because the Defendant’s husband “was arrested during city court for disorderly
conduct.” Thus, it appears that the City Court judge transferred the matter to the General
Sessions Court, a court with concurrent jurisdiction, due to the unruly actions of the
Defendant’s husband and his subsequent arrest in the City Court. Moreover, the Defendant
alleged official misconduct and wrongdoing of the City Court in her motion to dismiss filed
in the Circuit Court.

        The Circuit Court’s reasoning for voiding the General Sessions Court’s judgment and
reinstating the City Court’s adjudication is not entirely clear. In the order, the Circuit Court
judge determines that the “General Sessions Court did not have authority to adjudicate the
traffic citations. . . . The City Court of the Town of Somerville had jurisdiction to adjudicate
the traffic offenses and did so on November 5, 2013.” Although not specifically stated, the
Circuit Court’s conclusion indicates that the General Sessions Court did not have jurisdiction

                                              -3-
over the traffic offenses and that the City Court had entered a final disposition in the matter.
However, as previously noted, the General Sessions Court has concurrent jurisdiction over
the Tennessee Code Annotated traffic offenses and, thus, has the authority to rule on the
Defendant’s citations. The Defendant was not cited for violations of municipal ordinances.
In fact, the Somerville Police Multiple Offense Citation lists both the City Court and the
General Sessions Court as possible places for adjudication of certain violations, and the
police officer checks the appropriate box.

        Moreover, we think the City Court is in the best position to determine whether its
adjudication of the Defendant’s charges was final. Despite the disposition boxes being
checked on the citation form, the City Court clearly did not consider its adjudication to be
final in light of the events as they unfolded in that court and the subsequent transfer of the
case. In accordance with the foregoing, the General Sessions Court’s judgment of speeding
was proper, and any appeal from that decision properly lies with the Circuit Court. See Tenn.
Code Ann. § 27-5-108. Therefore, the Circuit Court’s order of dismissal is reversed, and the
case is remanded to that court for a trial on the Defendant’s speeding charge.




                                                    ________________________________
                                                    D. KELLY THOMAS, JR., JUDGE




                                              -4-